UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended July 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53625 AFFINITY MEDIAWORKS CORP. (Exact name of registrant as specified in its charter) Nevada 75-3265854 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 5460 Lake Road Tully, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (315) 727-5788 (Former Name or Former Address, if changed since last report) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x APPLICABLE ONLY TO CORPORATE ISSUERS As of the period ended in this report, July 31, 2012, the registrant had 50,355,969 shares of common stock outstanding. As of the date of filing, September 7, 2012, the registrant had 77,735,969 shares of common stock outstanding. 1 AFFINITY MEDIAWORKS CORP. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1 FINANCIAL STATEMENTS Balance Sheets as of July 31, 2012 and January 31, 2012 (Unaudited) 3 Statements of Operations For the three months ended July 31, 2012 and July 31, 2011 (Unaudited) For the six months ended July 31, 2012 and July 31, 2011 (Unaudited) 4 For the cumulative period period fromDecember 17, 2007 (Inception) to July 31, 2012 (Unaudited) Statements of Cash Flows (Unaudited) 5 For the six months ended July 31, 2012 and July 31, 2011 For the cumulative period from December 17, 2007 (Inception)to July 31, 2012 (Unaudited) Notes to Financial Statements (Unaudited) 6 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4 CONTROLS AND PROCEDURES 15 PART II ITEM 1 LEGAL PROCEEDINGS 16 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4 MINE SAFETY DISCLOSURES 16 ITEM 5 OTHER INFORMATION 16 ITEM 6 EXHIBITS 17 SIGNATURES 18 EXHIBIT 31.1 SECTION 302 CERTIFICATION EXHIBIT 32.1 SECTION 906 CERTIFICATION 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS Page Numbers Balance Sheets as of July 31, 2012 and January 31, 2012 (Unaudited) 3 Statements of Operations For the three months ended July 31, 2012 and July 31, 2011 (Unaudited) For the six months ended July 31, 2012 and July 31, 2011 (Unaudited) 4 For the cumulative period period fromDecember 17, 2007 (Inception) to July 31, 2012 (Unaudited) Statements of Cash Flows (Unaudited) For the six months ended July 31, 2012 and July 31, 2011 5 For the cumulative period from December 17, 2007 (Inception)to July 31, 2012 (Unaudited) Notes to Financial Statements (Unaudited) 6 AFFINITY MEDIAWORKS CORP. (Formerly Green Bikes Rental Corporation) (A Development Stage Company) BALANCE SHEETS (Unaudited) July 31, January 31, ASSETS $
